DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-30 and 33) in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that GREENE(US-2646054-A1), hereinafter referred to as GREENE, does not teach “performing a 3D scan” or “by machining a preform or by additive manufacturing [from at least said scan]”.  This is not found persuasive because GREENE does teach the special technical feature (product) of an applicator (Column 1 Line(s) 22-27 and Figure(s) 1) .
The requirement is still deemed proper and is therefore made FINAL.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-30 and 33 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
In Claim 1 Line(s) 5, while the limitation “the topography” appears to lack antecedent basis because there is no reference to “a topography” in any of the prior lines; instead, the limitation is being interpreted as an inherent feature.  For the purpose of examination, the limitation will be interpreted as “a topography” as is supported by the specification (Figure(s) 3). However, because this is being treated as an inherent feature; a rejection is inappropriate. Please see MPEP 2173.05(e) titled “Lack of Antecedent Basis”. Likewise, recitations to “the surface”, “the outline”, “the natural outline”, “the natural surface of the lips”, are also being treated as inherent features.
In Claim 1 Line(s) 7, the limitation “the applicator” is in reference to “the personalized applicator” in the prior line.  For the purpose of examination, the limitation will read as the same, “the personalized applicator”, as is supported by the instant specification (abstract). Likewise, all recitations in the claims directed towards the “applicator” will be treated similarly.
In Claim 1 Line(s) 8, the limitation “a mold used for the manufacture therof” is as broad as a  relief, a preform, a sacrificial mold, or a blank the in the art (Page(s) 2 of the instant specification states: “a mold from the manual impression of the mouth of a user, on the basis of which mold an applicator for the outline of the lips is produced”).  For the purpose of examination, the limitation will encompass this subject matter. Likewise, all recitations in the claims directed towards the “mold” will be treated similarly.
In Claim 1 Line(s) 8, the examiner considers “machining” to be defined as “to reduce or finish by or as if by turning, shaping, planning, or milling by machine-operated tools” ("machining." Merriam-Webster Online Dictionary. 2010. Merriam-Webster Online. 19 February 2010 <http://www.merriam-webster.com/dictionary/machining>). The examiner considers “machining” to be equivalent as taught by STANLEY (US-20170354806-A1) under traditional machining methods (STANLEY, Paragraph(s) 0062). STANLEY notes that the applicator may have holes that are cut out from the scan data to aid with vision, breathing (STANLEY, Paragraph(s) 0013, 0037, 0038). These holes are formed from laser cutters or other means appropriate to cutting the applicator substrate (Paragraph(s) 0038), as presented in the rejection below.
In Claim 4 Line(s) 2, the limitation “the scanned lips” is in reference to “the lips” in the Claim 1.  For the purpose of examination, the limitation will read as the same, “the pair of lips of the user”, as is supported by the specification (abstract). Likewise, all recitations in the claims directed towards the “the scanned lips” will be treated similarly.
In Claim 26 Line(s) 1-2, the limitation “said outline” is in reference to “a defined outline” in Claim 24.  For the purpose of examination, the limitation will read as the same, “the defined outline”, as is supported by the specification (bottom of Page(s) 17- top of Page(s) 18: “The 3D scan may be preceded by the application to the lips of a composition according to a defined outline. This outline may correspond to the natural outline of the lips. In an alternative, this outline corresponds to that of the application surface that is to be created.”). Likewise, all recitations in the claims directed towards the “defined outline” will be treated similarly.
	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-30 and 33 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 is rejected because there is insufficient antecedent basis for the limitation in the following claims:
In Claim 1 Line(s) 2, the limitation “the lips” lacks antecedent basis because there is no reference to “a pair of lips” in any of the prior lines.  For the purpose of examination, the limitation will read as “a pair of lips of a user” as is supported by the specification (Figure(s) 3 and Page(s) 4 “according to the user's face, notably following the ideal outline of the lips.”). Likewise, all recitations to “the lips” following this will be interpreted as “the pair of lips of the user”.

Claim(s) 4, 10-15, 19, 21, 23 and 30 are rejected because there is exemplary language (See MPEP 2173.05(d) titled “Exemplary Claim Language”)  in the same limitation in the following claims:
In Claim 4 Line(s) 2, the term “notably” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 4 recites the limitation “notably a different shape of a Cupid’s bow and/or a different height and/or a different width”; it is unclear because a skilled artisan would be unsure if “notably a different shape of a Cupid’s bow and/or a different height and/or a different width” is required. For the purpose of examination, the limitation of Claim 4 will be interpreted as “The method as claimed in claim 3, involving creating an outline which differs from the natural outline of the scanned lips” and that “notably a different shape of a Cupid’s bow and/or a different height and/or a different width” is not required. Likewise, the recitations in regards to this in Claim 10 Line(s)  3, “notably the outline thereof”; Claim 11 Line(s) 3-4, “notably over the internet or by GSM/GPRS”, Claim 12 Line(s) 2 “notably automatically using software”, Claim 14 Line(s) 2-3 “notably from at least one image thereof”, Claim 15 Line(s) 2-3 “notably from at least one image allowing an operator visually to position these points”, and Claim 19 Line(s) 2 “notably automatically, and Claim 21 Line(s) 3 “notably 3D printing” are similarly not required.
In Claim 12 Line(s) 3-4, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 12 recites the limitation “preferably automatically”; it is unclear because a skilled artisan would be unsure if “preferably automatically” is required. For the purpose of examination, the limitation of Claim 12 will be interpreted as “The method as claimed in claim 5, comprising the detection of asymmetry of the lips and/or the face; the calculation of the reworked surface being performed at least with consideration to the detected asymmetry” and that “preferably automatically” is not required. Likewise, the recitations in regards to this in Claim 13 Line(s) 2 “preferably automatic” and Claim 30 Line(s) 3-4 “and preferably excluding the scan of other regions of the face, such as the nose, the cheeks, the eyes or the forehead” are similarly not required.
In Claim 23 Line(s) 3-4, the term “such as” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claim 23 recites the limitation “such as can be obtained with the personalized applicator”; it is unclear because a skilled artisan would be unsure if “such as can be obtained with the personalized applicator” is required. For the purpose of examination, the limitation of Claim 12 will be interpreted as “The method as claimed in claim 1, involving displaying at least a portion of the face of the individual with a simulation of the lip make-up” and that “such as can be obtained with the personalized applicator” is not required. Likewise, the recitations in regards to this in Claim 30 Line(s) 4 “such as the nose, the cheeks, the eyes, or the forehead” are similarly not required.
The claims are replete with the phrases “notably”, “preferably”, and “such as”. The applicant should address each one even if not particularly pointed out by the examiner. 
For the purpose of examination, the limitations of Claim(s) 4, 10-15, 19, 21, and 30  will be interpreted as if the phrases outlined above are not required. 
Claim(s) 2-3, 6-9, 16-18, 20, 22, 24-29, and 33 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.


Claim(s) 1-10, 12-21, and 24-30 are rejected under 35 U.S.C. § 103 and as being obvious over GEVREY (FR-2980345-A1; “DESCRIPTION FR2980345A1” IS THE ENGLISH TRANSLATION), hereinafter referred to as GEVREY, in view of STANLEY (US-20170354806-A1), hereinafter referred to as STANLEY.
Regarding Claim 1, GEVREY teaches a method for manufacturing a personalized applicator for applying a cosmetic composition to the lips (GEVREY, “designing a cosmetic product applicator intended to apply the cosmetic product according to the contour of the lips of a user”, Line(s) 13-23),
	this applicator comprising an application surface made from a material that can become loaded with a composition (GEVREY, cosmetic product applicator, Line(s) 13-23),
	the method comprising the following steps (The BRI of the claim limitation does not present a specific order to the method as claimed.):
	performing a scan (GEVREY, “the survey of the contour 24 is carried out by optical measurements”, Line(s) 526-533) of the topography of at least part of the surface of the lips (Line(s) 526-533), and 
	from at least said scan (GEVREY, “a survey of contour 24 is performed. To this end, the contour 24 is advantageously projected in a plane parallel to a mean plane of the lips… each point E of the contour 24 are measured in a frame passing through the axis X of the elongation of contour 24”, Line(s) 327-336; survey of the contour 24 is carried out by optical measurements, Line(s) 526-533. This indicates that the optical measurements are purposed to create a mold in the place of traditional imprinting methods.),
	creating at least part of the applicator (GEVREY, the survey of the contour 24 is carried out by optical measurements so as to omit the use of a counter mold, Line(s) 526-533. Scanning a contour resulting in optical measurements with data points indicates that an additive manufacturing process is taking place as the need of having a counter mold is omitted to create the same 3D structure of the applicator.) or (The examiner considers that the BRI of “or” requires only one limitation to be met.) a mold used for the manufacture thereof (“a step of producing… counter mold”, Line(s) 299-309); 
	a preform (GEVREY, counter mold, Line(s) 526-533) through manufacturing (GEVREY, method of manufacturing an applicator, Line(s) 179-192 and Figure(s) 3, the survey of the contour 24 is carried out by optical measurements, Line(s) 526-533)
However, GEVREY does not explicitly teach the following limitations:
	performing a 3D scan of the topography of at least part of the surface of the lips
	creating at least part of the applicator or a mold used for the manufacture therof by machining a preform or by additive manufacturing
In the same field of endeavor, STANLEY teaches a method of making a cosmetic applicator (Paragraph(s) 0003 and 0005) with a three-dimensional scanner (STANLEY, Paragraph(s) 0013) in order to create a precise custom applicator (STANLEY, Paragraph(s) 0035) as well as the following limitation(s):  
performing a 3D scan (STANLEY, an applicator with a first structural element having a shape formed upon a mold or a surface created from a digital geometric representation of a target structure; the first structural element including an active agent; the second structural element comprising a shaped determined from the three-dimensional scan of the target structure, Claim 9. “The applicator of this invention… [with] a target structure, for example a part of the human body,… the three-dimensional scan of the target structure may be acquired using 3D scanners as are known in the art, Paragraph(s) 0013) of the topography of at least part of the surface of the lips (STANLEY, the applicator may be fabricated as a system of multiple layers in response to the target structure’s surface topography, Paragraph(s) 0047; the applicator can be used to apply lipstick, lip gloss, lip liner, lip plumper, lip balm, lip conditioner…., Paragraph(s) 0054 and Figure(s) 1)
creating at least part of the applicator or a mold used for the manufacture thereof by machining a preform (STANLEY, see where the openings may be created using laser cutters or other means appropriate to cutting the applicator substrate, Paragraph(s) 0038) or by additive manufacturing (STANLEY, see where the elements of the target surface mold may b formed using SLA or CLIP or SLS or binder jetting or any other methods of additive manufacturing, Paragraph(s) 0063; see where the applicator may be formed by known printing techniques, Paragraph(s) 0029).
GEVREY and STANLEY are analogous in the field of cosmetic applicators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) survey of contour 24 of the lips performed using optical measurements with STANLEY'(s) 3D scanner, because this allows for active agents applied to a target structure to have a custom fit (STANLEY, Paragraph(s) 0001). STANLEY teaches that applicators that are known in the art have a less than precise fit with the target structure (STANLEY, Paragraph(s) 0003). Thus, there is a need for a precise custom applicator (STANLEY, Paragraph(s) 0035). STANLEY, like GEVREY, teaches that the geometry may be modified from the current state to a modified state (STANLEY, Paragraph(s) 0057), and that this might be necessary to contribute to having a low removal force (STANLEY, Paragraph(s) 0013). 

Regarding Claim 2, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the outline of the application surface corresponding to the natural outline of the lips (GEVREY, “a survey of contour 24 is performed. To this end, the contour 24 is advantageously projected in a plane parallel to a mean plane of the lips… each point E of the contour 24 are measured in a frame passing through the axis X of the elongation of contour 24”, Line(s) 327-336 and Figure(s) 5). 

Regarding Claim 3, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the outline of the application surface diverging from the natural outline of the lips (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 4, GEVREY and STANLEY teach the method of Claim 3, GEVREY further teaches:
	involving creating an outline which differs from the natural outline of the scanned lips (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 5, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	comprising the generation of a reworked surface different than the natural surface of the lips (GEVREY, “the corrected contour 12 of the application surface 16 is calculated from the contour 24 recorded in step 56, and from a corrective equation for the contour”, Line(s) 346-352 and Figure(s) 5),
	the applicator the mold used for its manufacture having a shape given at least in part by this reworked surface (GEVREY, Line(s) 346-352 and Figure(s) 5). 
However, GEVREY does not teach that the generation of the reworked surface is a 3D reworked surface or the following limitation:
	comprising the generation of a reworked 3D surface different than (The examiner recommends the word “from” here.) the natural surface of the lips
	the applicator or the mold used for its manufacture having a shape given at least in part by this reworked surface.
In the same field of endeavor, STANLEY teaches a method of making a cosmetic applicator (Paragraph(s) 0003 and 0005) with a three-dimensional scanner (STANLEY, Paragraph(s) 0013) in order to create a precise custom applicator (STANLEY, Paragraph(s) 0035) as well as the following limitation(s):  
comprising the generation of a reworked 3D surface different than (The examiner recommends the word “from” here.) the natural surface of the lips (see where the baseline scan may  be taken and there may be a first structural element precisely matching the current state or modified using data from the baseline scan, Paragraph(s) 0018 and 0057).
the applicator or the mold used for its manufacture having a shape given at least in part by this reworked surface (see where the baseline scan may  be taken and there may be a first structural element precisely matching the current state or modified using data from the baseline scan, Paragraph(s) 0018 and 0057).
GEVREY and STANLEY are analogous in the field of cosmetic applicators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) survey of contour 24 of the lips performed using optical measurements with STANLEY'(s) 3D scanner, because this allows for active agents applied to a target structure to have a custom fit (STANLEY, Paragraph(s) 0001). STANLEY teaches that applicators that are known in the art have a less than precise fit with the target structure (STANLEY, Paragraph(s) 0003). Thus, there is a need for a precise custom applicator (STANLEY, Paragraph(s) 0035). STANLEY, like GEVREY, teaches that the geometry may be modified from the current state to a modified state (STANLEY, Paragraph(s) 0057), and that this might be necessary to contribute to having a low removal force (STANLEY, Paragraph(s) 0013). 

Regarding Claim 6, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:	
the reworked surface diverging from the natural surface of the lips inside the outline thereof (GEVREY, Line(s) 346-352 and Figure(s) 5),
	in order to leave a space between the application surface and the scanned lips when the applicator is applied to the lips in the normal way  (GEVREY, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 7, GEVREY and STANLEY teach the method of Claim 5 without dependency on Claim 2 (The examiner notes that Claim 5 is dependent on Claim 1 and not Claim 2; thus, the examiner is unsure why the applicant has claimed “without dependency on Claim 2”. The examiner recommends removing this phrase.), GEVREY further teaches:
	the reworked surface coinciding with the natural surface of the lips resulting from the scan (GEVREY, Line(s) 346-352 and Figure(s) 5 and Line(s) 225-234, “shape complementary to the shape of the user’s lips”) and
	apart from its outline which differs from the natural outline of the scanned lips (GEVREY, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 8, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	comprising a step involving giving the user an option to choose between at least two make-up results (GEVREY, the user can select from products with a long hold or bright colors, Line(s) 36-44; the user can select a lip coloring product or a gel or liquid, Line(s) 207-215),
	the reworked surface being generated at least on the basis of this choice (GEVREY, Line(s) 346-352 and Figure(s) 5). 

Regarding Claim 9, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	involving displaying the natural surface of the scanned lips (GEVREY, the user can select a clear product such as a gel, Line(s) 207-215) or (The examiner considers that the BRI of “or” requires only one limitation to be met.) a make-up result obtained with the applicator (GEVREY, the user can select a lip coloring product, Line(s) 207-215). 
However, GEVREY does not teach displaying the reworked surface.
In the same field of endeavor, STANLEY teaches a method of making a cosmetic applicator (Paragraph(s) 0003 and 0005) with a three-dimensional scanner (STANLEY, Paragraph(s) 0013) in order to create a precise custom applicator (STANLEY, Paragraph(s) 0035) as well as the following limitation(s):  
displaying the reworked surface (STANLEY, Paragraph(s) 0018).
GEVREY and STANLEY are analogous in the field of cosmetic applicators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) survey of contour 24 of the lips performed using optical measurements with STANLEY'(s) 3D scanner, because this allows for active agents applied to a target structure to have a custom fit (STANLEY, Paragraph(s) 0001). STANLEY teaches that applicators that are known in the art have a less than precise fit with the target structure (STANLEY, Paragraph(s) 0003). Thus, there is a need for a precise custom applicator (STANLEY, Paragraph(s) 0035). STANLEY, like GEVREY, teaches that the geometry may be modified from the current state to a modified state (STANLEY, Paragraph(s) 0057), and that this might be necessary to contribute to having a low removal force (STANLEY, Paragraph(s) 0013). 

Regarding Claim 10, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	involving the step of allowing an operator to model a surface obtained from the scan (GEVREY, the user gets a choice of the corrected contour, Line(s) 500-512),
	and
	thus generate the reworked surface (GEVREY, Line(s) 500-512). 
However, GEVREY does not teach the 3D scan, explicitly.
In the same field of endeavor, STANLEY teaches a method of making a cosmetic applicator (Paragraph(s) 0003 and 0005) with a three-dimensional scanner (STANLEY, Paragraph(s) 0013) in order to create a precise custom applicator (STANLEY, Paragraph(s) 0035) as well as the following limitation(s):  
involving the step of allowing an operator to model as surface obtained from the 3D scan (STANLEY, Paragraph(s) 0018)
and
thus generate the reworked surface (STANLEY, Paragraph(s) 0018).
GEVREY and STANLEY are analogous in the field of cosmetic applicators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) survey of contour 24 of the lips performed using optical measurements with STANLEY'(s) 3D scanner, because this allows for active agents applied to a target structure to have a custom fit (STANLEY, Paragraph(s) 0001). STANLEY teaches that applicators that are known in the art have a less than precise fit with the target structure (STANLEY, Paragraph(s) 0003). Thus, there is a need for a precise custom applicator (STANLEY, Paragraph(s) 0035). STANLEY, like GEVREY, teaches that the geometry may be modified from the current state to a modified state (STANLEY, Paragraph(s) 0057), and that this might be necessary to contribute to having a low removal force (STANLEY, Paragraph(s) 0013). 

Regarding Claim 12, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	comprising the detection (GEVREY, Line(s) 395-407)
	of asymmetry of the lips or (The examiner considers that the BRI of “or” requires only one limitation to be met.) the face (GEVREY, Line(s) 395-407);
	the calculation of the reworked surface being performed (GEVREY, Line(s) 395-407)
	at least with consideration to the detected asymmetry (GEVREY, Line(s) 395-407). 

Regarding Claim 13, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	involving an outlining (GEVREY, outline, Line(s) 466-473)
	of the lips from at least one image thereof (GEVREY, Line(s) 466-473). 

Regarding Claim 14, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	involving determining a plurality of points on the natural outline of the lips (GEVREY, Line(s) 395-407),
	and
	 estimating the natural outline of the lips by interpolation between these points (GEVREY, Line(s) 395-407). 

Regarding Claim 15, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	involving determining a plurality of points on the outline of the reworked surface (GEVREY, Line(s) 395-407 and Figure(s) 5),
	and
	generating at least part of the outline of the reworked surface by interpolation between these points (GEVREY, Line(s) 395-407 and Figure(s) 5). 

Regarding Claim 16, GEVREY and STANLEY teach the method of Claim 5, GEVREY further teaches:
	in which a translated numerical copy of a surface obtained from the 3D scan of the lips is created (GEVREY, Line(s) 395-407 and Figure(s) 5), and
	 then a smoothed volume of the applicator of the mold between said surface and the translated copy thereof is generated (GEVREY, Line(s) 395-407 and Figure(s) 5). 

Regarding Claim 17, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	in which the applicator is produced with a handle on the back (GEVREY, the body 14 also has a projecting rear part 22, Line(s) 245-256). 

Regarding Claim 18, please see the rejection for Claim 1.

Regarding Claim 19, GEVREY and STANLEY teach the method of Claim 18, GEVREY further teaches:
	wherein a preform chosen (GEVREY, Line(s) 269-283),
	from among many according to the shape that is to be obtained after machining (GEVREY, Line(s) 269-283),
	is machined (GEVREY, Line(s) 269-283). 

Regarding Claim 20, GEVREY and STANLEY teach the method of Claim 17, GEVREY further teaches:
	wherein a preform already comprising the handle is machined (GEVREY, the body 14 also has a projecting rear part 22, Line(s) 245-256). 

Regarding Claim 21, please see the rejection for Claim 1. 

Regarding Claim 24, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the 3D scan being preceded by the application of a composition to the lips according to a defined outline (GEVREY, Line(s) 526-533). 

Regarding Claim 25, GEVREY and STANLEY teach the method of Claim 24, GEVREY further teaches:
	said outline corresponding to the natural outline of the lips (GEVREY, Line(s) 526-533). 

Regarding Claim 26, GEVREY and STANLEY teach the method of Claim 24, GEVREY further teaches:
	said outline corresponding to that of the application surface that is to be created (GEVREY, Line(s) 526-533). 

Regarding Claim 27, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the application surface of the applicator being configured to apply the composition to all (GEVREY, product is applied over the entire interior surface, Line(s) 207-215) or (The examiner considers that the BRI of “or” requires only one limitation to be met.) almost all of the lips (GEVREY, can be lined as an outline, Line(s) 36-44). 

Regarding Claim 28, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the application surface f of the applicator being configured to apply the composition to just a portion of the lips (GEVREY, can be lined as an outline, Line(s) 36-44). 

Regarding Claim 29, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	said portion corresponding to the outline of the lips (GEVREY, can be lined as an outline, Line(s) 36-44). 

Regarding Claim 30, GEVREY and STANLEY teach the method of Claim 1, GEVREY further teaches:
	the scan of the topography of the lips including the scan of a region of skin extending around the mouth (GEVREY, Figure(s) 3).

Claim(s) 11 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over GEVREY and STANLEY, as applied to the previous claims,  further in view of TOMOFUMI (US-20150050624-A1), hereinafter referred to as TOMOFUMI.
Regarding Claim 11, GEVREY and STANLEY teach the method of Claim 10; however, GEVRY does not teach the following: 
	the modeling being performed remotely using software from a workstation to which the data representative of the 3D scan have been transmitted over a telecommunications network.
In the same field of endeavor, TOMOFUMI teaches a method of selecting makeup with a reference makeup information and a makeup assisting apparatus connectable to a network (Paragraph(s) 0172) as well as the following limitation(s):  	
the modeling being performed remotely using software from a workstation to which the data representative of the 3D scan have been transmitted over a telecommunications network (Paragraph(s) 0172-0173).
GEVREY, STANLEY, and TOMOFUMI are analogous in the field of makeup application methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) corrected contour of the lip with TOMOFUMI'(s) makeup assisting apparatus with connectable network, because this allows a multitude of makeup application methods (TOMOFUMI, Paragraph(s) 0148, 0172-0173). This allows the user to have access to a library of reference makeup application techniques (TOMOFUMI, abstract). Further, this allows the user to select makeup which better suits the features of the user’s face (TOMOFUMI, Paragraph(s) 0003). One of ordinary skill in the art would recognize that it would  be beneficial to choose the desired look prior to manufacturing the lipstick applicator.

Regarding Claim 23, GEVREY and STANLEY teach the method of Claim 1; however, GEVRY does not teach the following:
	involving displaying at least a portion of the face of the individual with a simulation of the lip make-up.
In the same field of endeavor, TOMOFUMI teaches a method of selecting makeup with a reference makeup information and a makeup assisting apparatus connectable to a network (Paragraph(s) 0172) as well as the following limitation(s):  
involving displaying at least a portion of the face of the individual with a simulation of the lip make-up (Paragraph(s) 0003, 0004, 0074, 0090).
GEVREY, STANLEY, and TOMOFUMI are analogous in the field of makeup application methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) corrected contour of the lip with TOMOFUMI'(s) makeup assisting apparatus with simulation of the suggested makeup and display 200, because this allows a multitude of makeup application methods (TOMOFUMI, Paragraph(s) 0148, 0172-0173). This allows the user to have access to a library of reference makeup application techniques (TOMOFUMI, abstract). Further, this allows the user to select makeup which better suits the features of the user’s face (TOMOFUMI, Paragraph(s) 0003). Finally, the display section 200 allows the user to see the makeup prior to the application in the presenting mode (TOMOFUMI, Paragraph(s) 0145). One of ordinary skill in the art would recognize that it would  be beneficial to see a simulation of the desired look on the face of the user prior to manufacturing the lipstick applicator.

Claim(s) 22 is rejected under 35 U.S.C. § 103 as being unpatentable over GEVREY and STANLEY, as applied to the previous claims, further in view of GUERET (US-6070598-A), hereinafter referred to as GUERET.

Regarding Claim 22, GEVREY teaches the method of Claim 1; however GEVREY does not teach:
wherein the application surface is at least partially covered in flock.
GUERET teaches the surface of the applicator element is flocked (Column 4 Line(s) 30-40 and Claim 22).
GEVREY, STANLEY, and GUERET are analogous in the field of lip applicators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) smooth applicator with GUERET'(s) flocked applicator surface, because this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.   (GUERET, Claim 22). 

Claim(s) 33 is rejected under 35 U.S.C. § 103 as being unpatentable over GEVREY and STANLEY, as applied to the previous claims, further in view of MALLICK (US-9058765-B1), hereinafter referred to as MALLICK.
Regarding Claim 33, GEVREY teaches the method of Claim 6; however, GEVREY is not explicit to the lip composition and the following limitation:
	the cosmetic composition being self-expanding and filling said space as it expands.
MALLICK teaches a process of selecting a lip plumper (Column 13 Line(s) 25-65) from a list of known lipsticks.
the cosmetic composition being self-expanding and filling said space as it expands (lip plumper, Column 13 Line(s) 25-65).
GEVREY, STANLEY, and MALLICK are analogous in the field of lipstick compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify GEVREY'(s) lipstick composition with MALLICK'(s) lip plumper, because this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.   (MALLICK, Column 13 Line(s) 25-65).  The examiner notes that the applicant references a “self-expanding [lip] composition” on Page(s) 23, 7, and 18, but the applicant is not explicit as to what this lipstick composition is, so the limitation is being interpreted as a lip plumper.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FONTE (US-20150055085-A1) teaches a 3D scanning method of a face in order to make a custom product (abstract).
CHUN (US-20180092452-A1) teaches the scanning of a facial feature to create a lip color applicator (Paragraph(s) 0029, 0024 and Figure(s) 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/NAHIDA SULTANA/Primary Examiner, Art Unit 1743